Citation Nr: 1537601	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  08-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for neurogenic bladder, bladder and neck obstruction, benign prostatic hypertrophy (BPH), and urinary retention, claimed as secondary to service-connected low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from August 1968 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

In April 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

(The issues of entitlement to service connection for a psychiatric disability and entitlement to payment or reimbursement for the cost of unauthorized medical care in May 2013 are the subject of separate Board decisions).  


REMAND

The Veteran contends that he has neurogenic bladder, bladder and neck obstruction, BPH, and urinary retention related to a service-connected low back disability. 

A July 2010 VA urology note shows that the Veteran was having voiding difficulties.  The impression was prostatitis by biopsy with voiding improvement.  An August 2010 VA urology record notes an impression of pelvic floor dysfunction and chronic prostatitis.  In a September 2010 VA urology examination, the VA examiner opined that the Veteran's subjective report of urinary retention was less likely as not related to any treatments/complaints in service, but was due to an acutely and recurrent inflamed prostate and development of prostatitis which was unrelated to service.  An October 2010 VA medical record notes that the Veteran was diagnosed with BPH with pelvic floor dysfunction.  In a June 2011 VA urology record, the Veteran stated that he had been unable to void for about a year.  The assessment was neurogenic bladder versus bladder outlet obstruction, unclear at that time.  Cystoscopy and cystometrogram (CMG) was to be pursued.   In a September 2011 VA addendum, a VA urologist noted that being informed that the Veteran's CMG that was done a few days earlier.  There was no evidence for obstruction and they felt he had a neurogenic element from his lower back issues.   The September 2011 CMG assessment noted that the Veteran had very poor bladder squeeze likely related to low back spinal stenosis.

In an August 2012 urinary tract VA examination report, the VA examiner discussed pertinent medical evidence of record.  The VA examiner opined that the Veteran's neurogenic bladder condition was not caused by or aggravated beyond a normal progression by the Veteran's service-connected low back disability.  The VA examiner cited to medical research in uptodate.com to support the opinion and rationale.  The examiner referred to PSA testing that indicated a prostatic abnormality that caused urinary retention, also contributing to the Veteran's problem with urinary retention besides neurogenic bladder.  Bladder injury from urinary retention and chronic irritation from chronic prostatitis alone can be damaging to the nerves in the bladder controlling the function of the detrusor muscle and contributed to neurogenic bladder.  The examiner concluded that, in essence, the Veteran's neurogenic bladder condition was not caused by or aggravated beyond a normal progression by the service connected degenerative lumbar disc disease at L3-L5 because, according to medical research, the sacral nerves which emanate from neurologic levels S2, S3, and S4 were the principal nerve supply for the bladder.  The examiner noted earlier testing of the superficial S2, S3, and S4 reflexes, to include the superficial anal reflex was intact and the Veteran denied any problems with erectile dysfunction, also an indication that he did not have any lesions affecting the sacral nerves.  

However, as noted in VA medical records, the Veteran has been variously diagnosed with neurogenic bladder, bladder and neck obstruction, BPH, and urinary retention.  While the August 2012 VA examiner opined that the Veteran neurogenic bladder condition was not caused or aggravated by the service-connected low back disability, the Board is still unclear as to whether the other variously diagnosed conditions are related to or aggravated by the service-connected low back disability.  Furthermore, in providing the negative opinion, the examiner did not discuss diagnostic testing performed in September 2011 suggesting that the Veteran had very poor bladder squeeze likely related to low back spinal stenosis, which is a favorable finding in support of the Veteran's contentions, and those findings were not discussed.  

When medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As the Veteran has not yet been provided a VA examination that completely addresses the issue presented, the Board finds that additional remand is necessary in order to afford the Veteran a new VA examination by a physician with the appropriate expertise.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all outstanding VA medical records are associated with the claims file. 

2.  Then, schedule the Veteran for a VA examination, by a medical doctor urologist to ascertain the etiology of any neurogenic bladder, bladder and neck obstruction, benign prostatic hypertrophy, and urinary retention.  The physician must review the claim file and should note that review in the report.  The physician should reconcile the opinion with all other opinions of record, to include, but not limited to VA medical records discussed above.  A complete rationale for the opinion must be provided.  If the urologist finds that an additional opinion or examination by a spine specialist is needed to fully address the questions posed above, appropriate action should be undertaken.  

(a) Please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that neurogenic bladder, bladder and neck obstruction, benign prostatic hypertrophy, and urinary retention are due to a service-connected low back disability.  An opinion should be made for each disability.

(b) Please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any neurogenic bladder, bladder and neck obstruction, benign prostatic hypertrophy, and urinary retention are aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected low back disability.  An opinion should be made for each disability.

(c) If any current neurogenic bladder, bladder and neck obstruction, benign prostatic hypertrophy, and urinary retention disability, is attributable to factors unrelated to a service-connected low back disability, the examiner should specifically so state.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

